Title: To Benjamin Franklin from James Parker, 1 October 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Nyork. Octob 1. 1767
No doubt you will wonder I have not sent you a Power according to my Promise: The Reason is this: Mr. Colden tells me  he has a Copy of the Power he sent, Which he would lend me to form one by: and he says he cannot at present recollect where it is, but will search for it, and I being desirous to have it unexceptionable, have waited in hopes he will find it: If he can’t find it, by the next Packet after this, I will get some other.
To-morrow Morning, I set out for New Haven therefore write this at a Venture: I purpose to declare all I know truly, and leave the Issue to Providence. The July Packet you will see is come in this Afternoon; if I have any Letters or not, I can’t yet say, but she has had now 10 Weeks Passage, and can bring little News.
I don’t know any Thing worthy your Attention to inform you of: I creep along yet, gain Ground a little every Week, and now print between 15 and 16 Quire of News: but the Times are dreadfully dull and hard here indeed. Yet, thank God, I believe I fare as well as some of my Neighbours: I will follow your Counsel, nor cease to Struggle till I either gain the Port, or sink for ever.
We all join in respectful Complements: Whilst I remain Your most obliged Servant
James Parker.
 Addressed: For / Dr Benjamin Franklin / Craven Street / London
